Exhibit 10.2

 

EXECUTION VERSION

 

SECOND LIEN PLEDGE AGREEMENT

 

THIS SECOND LIEN PLEDGE AGREEMENT, dated as of October 2, 2012 (as restated,
amended, modified or supplemented from time to time, the “Agreement”), is given
by K. HOVNANIAN ENTERPRISES, INC., a California corporation (the “Issuer”),
HOVNANIAN ENTERPRISES, INC., a Delaware corporation (“Hovnanian”), EACH OF THE
UNDERSIGNED PARTIES LISTED ON SCHEDULE A HERETO AND EACH OF THE OTHER PERSONS
AND ENTITIES THAT BECOME BOUND HEREBY FROM TIME TO TIME BY JOINDER, ASSUMPTION
OR OTHERWISE (together with the Issuer and Hovnanian, each a “Pledgor” and
collectively the “Pledgors”), as a Pledgor of the equity interests in the
Companies (as defined herein), as more fully set forth herein, to WILMINGTON
TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent, for the
benefit of itself, the Trustee (as defined below) and the Noteholders (as
defined below) (the “Collateral Agent”).

 

WHEREAS, the Issuer, Hovnanian, and each of the other Guarantors have entered
into the Indenture dated as of October 2, 2012 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
with Wilmington Trust, National Association, as trustee (in such capacity, the
“Trustee”) and as collateral agent, pursuant to which the Issuer has issued, and
may from time to time issue, its 9.125% Senior Secured Second Lien Notes due
2020 (collectively, the “Secured Notes”) upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors have entered
into the Indenture dated as of October 2, 2012 with Wilmington Trust, National
Association, as trustee, pursuant to which the Issuer has issued, and may from
time to time issue, its 7.25% Senior Secured First Lien Notes due 2020 upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
Wilmington Trust, National Association, as Senior Trustee and Senior Collateral
Agent, Wilmington Trust, National Association, as Junior Trustee and Junior
Collateral Agent and Wilmington Trust, National Association, as Mortgage Tax
Collateral Agent have entered into the Intercreditor Agreement dated as of
October 2, 2012 (as amended, supplemented, amended or restated or otherwise
modified from time to time, the “Intercreditor Agreement”);

 

WHEREAS, the Secured Notes constitute Second-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, in connection with the Indenture, the Pledgors are required to execute
and deliver this Agreement to secure their obligations with respect to the
Indenture and the Secured Notes; and

 

WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.                                      Defined Terms.

 

(a)                                 Except as otherwise expressly provided
herein, capitalized terms used in this Agreement shall have the respective
meanings assigned to them in the Indenture or, if not defined herein or therein,
in the Intercreditor Agreement.  Where applicable and except as otherwise
expressly provided herein, terms used herein (whether or not capitalized) that
are defined in Article 8 or Article 9 of the Uniform

 

--------------------------------------------------------------------------------


 

Commercial Code as enacted in the State of New York, as amended from time to
time (the “Code”), and are not otherwise defined herein, in the Indenture or in
the Intercreditor Agreement shall have the same meanings herein as set forth
therein.

 

(b)                                 “Collateral Agency Agreement” shall have the
meaning ascribed to such term in the Security Agreement.

 

(c)                                  “Company” shall mean individually each
Restricted Subsidiary, and “Companies” shall mean, collectively, all Restricted
Subsidiaries.

 

(d)                                 “Law” shall mean any law (including common
law), constitution, statute, treaty, regulation, rule, ordinance, opinion,
release, ruling, order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or settlement agreement with any Official Body.

 

(e)                                  “Noteholder” shall mean “Holder” or “Holder
of Notes” as defined in the Indenture.

 

(f)                                   “Noteholder Collateral Document” shall
mean any agreement, document or instrument pursuant to which a Lien is granted
by the Issuer or any Guarantor to secure any Secured Obligations or under which
rights or remedies with respect to any such Liens are governed, as the same may
be amended, restated or otherwise modified from time to time.

 

(g)                                  “Noteholder Document” shall mean
collectively (a) the Indenture, the Secured Notes and the Noteholder Collateral
Documents and (b) any other related document or instrument executed and
delivered pursuant to any Noteholder Document described in clause (a) above
evidencing or governing any Secured Obligations as the same may be amended,
restated or otherwise modified from time to time.

 

(h)                                 “Official Body”: any national, federal,
state, local or other governmental or political subdivision or any agency,
authority, board, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

 

(i)                                     “Perfection Agent”: shall mean (i) prior
to the Discharge of Senior Claims, the First Lien Agent (as defined in the
Security Agreement) (including, with respect to any Pledged Collateral delivered
to or held by the Perfection Agent, in its capacity as bailee for the Trustee,
the Collateral Agent and the Noteholders under Section 5.5 of the Intercreditor
Agreement) and (ii) thereafter, the Collateral Agent.

 

(j)                                    “Perfection Certificate”: with respect to
any Pledgor, a certificate substantially in the form of Schedule C to the
Security Agreement, completed and supplemented with the schedules contemplated
thereby, and signed by an officer of such Pledgor.

 

(k)                                 “Pledged Collateral” shall mean and include
the following with respect to each Company:  (i) the capital stock, shares,
securities, investment property, member interests, partnership interests,
warrants, options, put rights, call rights, similar rights, and all other
ownership or participation interests, in any Company and K. Hovnanian JV
Holdings, L.L.C. owned or held by any Pledgor at any time including those in any
Company hereafter formed or acquired, and (ii) all rights and privileges
pertaining thereto, including without limitation, all present and future
securities, shares, capital stock, investment property, dividends, distributions
and other ownership interests receivable in respect of or in exchange for any of
the foregoing, all present and future rights to subscribe for securities,
shares, capital stock, investment property or other ownership interests incident
to or arising from ownership of any of the foregoing, all present and future
cash, interest, stock or other dividends or distributions paid or payable on any
of the foregoing, and all present and future books and records (whether paper,
electronic or any other medium) pertaining to any

 

2

--------------------------------------------------------------------------------


 

of the foregoing, including, without limitation, all stock record and transfer
books and (iii) whatever is received when any of the foregoing is sold,
exchanged, replaced or otherwise disposed of, including all proceeds, as such
term is defined in the Code, thereof; provided, however, that notwithstanding
any of the other provisions set forth in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the Pledged Collateral
shall not include, (A) any property or assets constituting “Excluded Property”
(as defined in the Indenture) or (B) any property to the extent that such grant
of a security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or any applicable shareholder or similar agreement, except to the
extent that such Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law including Sections 9-406, 9-407, 9-408 or 9-409
of the New York UCC (or any successor provision or provisions). The Collateral
Agent agrees that, at any Pledgor’s reasonable request and expense, it will
provide such Pledgor confirmation that the assets described in this paragraph
are in fact excluded from the Pledged Collateral during such limited period only
upon receipt of an Officers’ Certificate or an Opinion of Counsel to that
effect.  Notwithstanding the foregoing, in the event that Rule 3-16 of
Regulation S-X under the Securities Act requires (or is replaced with another
rule or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC of separate financial statements of the Issuer,
any Guarantor or K. Hovnanian JV Holdings, L.L.C., then the capital stock or
other securities of the Issuer, such Guarantor or K. Hovnanian JV Holdings,
L.L.C., as applicable, shall automatically be deemed released and not to be and
not to have been part of the Pledged Collateral but only to the extent necessary
to not be subject to such requirement.  In such event, this Agreement may be
amended or modified, without the consent of any Noteholder upon the Collateral
Agent’s receipt of a written authorization from the Issuer stating that such
amendment is permitted hereunder, which the Agent shall be entitled to
conclusively rely upon, to the extent necessary to evidence the release of the
lien created hereby on the shares of capital stock or other securities that are
so deemed to no longer constitute part of the Pledged Collateral.

 

(l)                                     “Secured Obligations” shall mean and
include all Indebtedness and other Obligations under the Indenture, the Secured
Notes, the Guarantees and the Noteholder Collateral Documents, together with any
extensions, renewals, replacements or refundings thereof, and all costs and
expenses of enforcement and collection, including reasonable attorney’s fees.

 

(m)                             “Secured Parties” shall mean the Collateral
Agent, the Trustee and the Noteholders, in each case to which any Secured
Obligations are owed.

 

(n)                                 “Security Agreement” shall mean the Second
Lien Security Agreement dated as of the date hereof among the Issuer, Hovnanian
and certain of their respective subsidiaries and the Collateral Agent, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

 

2.                                      Grant of Security Interests.

 

(a)                                 To secure on a second priority perfected
basis the payment and performance of all Secured Obligations, in full, each
Pledgor hereby grants to the Collateral Agent a continuing second priority
security interest under the Code in and hereby pledges to Collateral Agent, in
each case for its benefit and the benefit of the Secured Parties, all of such
Pledgor’s now existing and hereafter acquired or arising right, title and
interest in, to, and under the Pledged Collateral, whether now or hereafter
existing and wherever located.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Upon the execution and delivery of this
Agreement, each Pledgor shall deliver to and deposit with the Perfection Agent
(or with a Person designated by the Perfection Agent to hold the Pledged
Collateral on behalf of the Perfection Agent) in pledge, all of such Pledgor’s
certificates, instruments or other documents comprising or evidencing the
Pledged Collateral, together with undated stock powers or similar transfer
documents signed in blank by such Pledgor.  In the event that any Pledgor should
ever acquire or receive certificates, securities, instruments or other documents
evidencing the Pledged Collateral, such Pledgor shall deliver to and deposit
with the Perfection Agent in pledge, all such certificates, securities,
instruments or other documents which evidence the Pledged Collateral.

 

3.                                      Further Assurances.

 

Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time, subject to the terms of the Intercreditor
Agreement, each Pledgor (in its capacity as a Pledgor and in its capacity as a
Company) shall execute and deliver to the Collateral Agent all financing
statements, continuation financing statements, assignments, certificates and
documents of title, affidavits, reports, notices, schedules of account, letters
of authority, further pledges, powers of attorney and all other documents
(collectively, the “Security Documents”) as may be required under applicable law
to perfect and continue perfected and to create and maintain the second priority
status of the Collateral Agent’s security interest in the Pledged Collateral and
to fully consummate the transactions contemplated under this Agreement.  Each
Pledgor authorizes the Collateral Agent to record any one or more financing
statements under the applicable Uniform Commercial Code with respect to the
pledge and security interest herein granted.  Each Pledgor hereby irrevocably
makes, constitutes and appoints the Collateral Agent (and any of the Collateral
Agent’s officers or employees or agents designated by the Collateral Agent) as
such Pledgor’s true and lawful attorney with power to sign the name of such
Pledgor on all or any of the Security Documents which, pursuant to applicable
law, must be executed, filed, recorded or sent in order to perfect or continue
perfected the Collateral Agent’s security interest in the Pledged Collateral in
any jurisdiction.  Such power, being coupled with an interest, is irrevocable
until all of the Secured Obligations have been indefeasibly paid, in cash, in
full.

 

4.                                      Representations and Warranties.

 

Each Pledgor hereby, jointly and severally, represents and warrants to the
Collateral Agent as follows:

 

(a)                                 The Pledged Collateral of such Pledgor does
not include Margin Stock.  “Margin Stock” as used in this clause (a) shall have
the meaning ascribed to such term by Regulation U of the Board of Governors of
the Federal Reserve System of the United States;

 

(b)                                 Assuming that concurrently with the issuance
of the Notes, the Indenture, dated as of October 20, 2009, among the Issuer,
Hovnanian, the guarantors party thereto and Wilmington Trust Company (as
supplemented, the “Existing Notes Indenture”) and each of the Security Documents
(as defined in the Existing Notes Indenture) relating thereto have been
satisfied and discharged by the Issuer in accordance with the terms of the
Existing Notes Indenture and the Liens (as defined in the Existing Notes
Indenture) on the Collateral (as defined in the Existing Notes Indenture)
granted under such Security Documents have been released, Pledgor has and will
continue to have (or, in the case of after-acquired Pledged Collateral, at the
time such Pledgor acquires rights in such Pledged Collateral, will have and will
continue to have), title to its Pledged Collateral, free and clear of all Liens
other than Permitted Liens;

 

(c)                                  The capital stock, shares, securities,
member interests, partnership interests and other ownership interests
constituting the Pledged Collateral of such Pledgor have been duly authorized
and

 

4

--------------------------------------------------------------------------------


 

validly issued to such Pledgor, are fully paid and nonassessable and constitute
one hundred percent (100%) of the issued and outstanding capital stock, member
interests or partnership interests of each Company;

 

(d)                                 Upon the completion of the filings and other
actions specified on Schedule B attached hereto, the security interests in the
Pledged Collateral granted hereunder by such Pledgor shall be are valid,
perfected and of second priority, subject to the Lien of no other Person (other
than a Permitted Liens and assuming that concurrently with the issuance of the
Notes, the Existing Notes Indenture and each of the Security Documents (as
defined in the Existing Notes Indenture) relating thereto have been satisfied
and discharged by the Issuer in accordance with the terms of the Existing Notes
Indenture and the Liens (as defined in the Existing Notes Indenture) on the
Collateral (as defined in the Existing Notes Indenture) granted under such
Security Documents have been released);

 

(e)                                  There are no restrictions upon the transfer
of the Pledged Collateral and such Pledgor has the power and authority and
unencumbered right to transfer the Pledged Collateral owned by such Pledgor free
of any Lien (other than a Permitted Liens and assuming that concurrently with
the issuance of the Notes, the Existing Notes Indenture and each of the Security
Documents (as defined in the Existing Notes Indenture) relating thereto have
been satisfied and discharged by the Issuer in accordance with the terms of the
Existing Notes Indenture and the Liens (as defined in the Existing Notes
Indenture) on the Collateral (as defined in the Existing Notes Indenture)
granted under such Security Documents have been released) and without obtaining
the consent of any other Person;

 

(f)                                   Such Pledgor has all necessary power to
execute, deliver and perform this Agreement;

 

(g)                                  This Agreement has been duly executed and
delivered and constitutes the valid and legally binding obligation of each
Pledgor, enforceable in accordance with its terms, except to the extent that
enforceability of this Agreement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance;

 

(h)                                 Neither the execution or delivery by each
Pledgor of this Agreement, nor the compliance with the terms and provisions
hereof, will violate any provision of any Law or conflict with or result in a
breach of any of the terms, conditions or provisions of any judgment, order,
injunction, decree or ruling of any Official Body to which any Pledgor or any of
its property is subject or any provision of any material agreement or instrument
to which Pledgor is a party or by which such Pledgor or any of its property is
bound;

 

(i)                                     Each Pledgor’s exact legal name is as
set forth on such Pledgor’s signature page hereto;

 

(j)                                    The jurisdiction of incorporation,
formation or organization, as applicable, of each Pledgor is as set forth on
Schedule 1 to the Perfection Certificate;

 

(k)                                 Such Pledgor’s chief executive office is as
set forth on Schedule 2(a) to the Perfection Certificate; and

 

(l)                                     All rights of such Pledgor in connection
with its ownership of each of the Companies are evidenced and governed solely by
the stock certificates, instruments or other documents (if any) evidencing
ownership of each of the Companies and the organizational documents of each of
the Companies, and no shareholder, voting, or other similar agreements are
applicable to any of the Pledged Collateral or any of any Pledgor’s rights with
respect thereto, and no such certificate, instrument or other document provides
that any member interest, partnership interest or other intangible ownership
interest in any limited liability company or partnership constituting Pledged
Collateral is a “security” within the

 

5

--------------------------------------------------------------------------------


 

meaning of and subject to Article 8 of the Code, except pursuant to
Section 5(f) hereof; and the organizational documents of each Company contain no
restrictions on the rights of shareholders, members or partners other than those
that normally would apply to a company organized under the laws of the
jurisdiction of organization of each of the Companies.

 

5.                                      General Covenants.

 

Each Pledgor, jointly and severally, hereby covenants and agrees as follows:

 

(a)                                 Each Pledgor shall do all reasonable acts
that may be necessary and appropriate to maintain, preserve and protect the
Pledged Collateral; and each Pledgor shall be responsible for the risk of loss
of, damage to, or destruction of the Pledged Collateral owned by such Pledgor,
unless such loss is the result of the gross negligence or willful misconduct of
the Collateral Agent;

 

(b)                                 Each Pledgor shall appear in and defend any
action or proceeding of which such Pledgor is aware which could reasonably be
expected to affect, in any material respect, any Pledgor’s title to, or the
Collateral Agent’s interest in, the Pledged Collateral or the proceeds thereof;
provided, however, that with the prior written consent of the Collateral Agent,
such Pledgor may settle such actions or proceedings with respect to the Pledged
Collateral;

 

(c)                                  The books and records of each of the
Pledgors and Companies, as applicable, shall disclose the Collateral Agent’s
security interest in the Pledged Collateral;

 

(d)                                 To the extent, following the date hereof,
any Pledgor acquires capital stock, shares, securities, member interests,
partnership interests, investment property and other ownership interests of any
of the Companies or any other Restricted Subsidiary or any of the rights,
property or securities, shares, capital stock, member interests, partnership
interests, investment property or any other ownership interests described in the
definition of Pledged Collateral with respect to any of the Companies or any
other Restricted Subsidiary, all such ownership interests shall be subject to
the terms hereof and, upon such acquisition, shall be deemed to be hereby
pledged to the Collateral Agent; and each Pledgor thereupon, in confirmation
thereof, shall promptly deliver all such securities, shares, capital stock,
member interests, partnership interests, investment property and other ownership
interests (to the extent such items are certificated), to the Perfection Agent,
together with undated stock powers or other similar transfer documents, and all
such control agreements, financing statements, and any other documents necessary
to implement the provisions and purposes of this Agreement as the Perfection
Agent may request related thereto;

 

(e)                                  Each Pledgor shall notify the Collateral
Agent in writing within thirty (30) calendar days after any change in any
Pledgor’s chief executive office address, legal name, or state of incorporation,
formation or organization; and

 

(f)                                   During the term of this Agreement, no
Pledgor shall permit or cause any Company which is a limited liability company
or a limited partnership to (and no Pledgor (in its capacity as Company) shall)
issue any certificates evidencing the ownership interests of such Company or
elect to treat any ownership interests as securities that are subject to
Article 8 of the Code unless such securities are immediately delivered to the
Perfection Agent upon issuance, together with all evidence of such election and
issuance and all Security Documents as set forth in Section 3 hereof.

 

6

--------------------------------------------------------------------------------


 

6.                                      Other Rights With Respect to Pledged
Collateral.

 

In addition to the other rights with respect to the Pledged Collateral granted
to the Collateral Agent hereunder, at any time and from time to time, after and
during the continuation of an Event of Default, the Collateral Agent, at its
option and at the expense of the Pledgors, may, subject to the Intercreditor
Agreement, any Collateral Agency Agreement and any other intercreditor agreement
entered into in connection with Indebtedness permitted under the Indenture,
(a) transfer into its own name, or into the name of its nominee, all or any part
of the Pledged Collateral, thereafter receiving all dividends, income or other
distributions upon the Pledged Collateral; (b) take control of and manage all or
any of the Pledged Collateral; (c) apply to the payment of any of the Secured
Obligations, whether any be due and payable or not, any moneys, including cash
dividends and income from any Pledged Collateral, now or hereafter in the hands
of the Collateral Agent or any Affiliate of the Collateral Agent, on deposit or
otherwise, belonging to any Pledgor, as the Collateral Agent in its sole
discretion shall determine; and (d) do anything which any Pledgor is required
but fails to do hereunder.  The Collateral Agent shall endeavor to provide the
Issuer with notice at or about the time of the exercise of its rights pursuant
to the preceding sentence, provided that the failure to provide such notice
shall not in any way compromise or adversely affect the exercise of any rights
or remedies hereunder.

 

7.                                      Additional Remedies Upon Event of
Default.

 

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Collateral Agent shall have, in addition to all rights
and remedies of a secured party under the Code or other applicable Law, and in
addition to its rights under Section 6 above and under the other Noteholder
Documents, the following rights and remedies, in each case subject to the
Intercreditor Agreement, any Collateral Agency Agreement and any other
intercreditor agreement entered into in connection with Indebtedness permitted
under the Indenture:

 

(a)                                 The Collateral Agent may, after ten
(10) days’ advance notice to a Pledgor, sell, assign, give an option or options
to purchase or otherwise dispose of such Pledgor’s Pledged Collateral or any
part thereof at public or private sale, at any of the Collateral Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Collateral Agent may deem commercially reasonable.  Each Pledgor
agrees that ten (10) days’ advance notice of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale of Pledged Collateral regardless of notice of sale having been given. 
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor recognizes that the Collateral Agent may be compelled to resort to one
or more private sales of the Pledged Collateral to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities, shares, capital stock, member interests, partnership interests,
investment property or ownership interests for their own account for investment
and not with a view to the distribution or resale thereof.

 

(b)                                 The proceeds of any collection, sale or
other disposition of the Pledged Collateral, or any part thereof, shall, after
the Collateral Agent has made all deductions of expenses, including but not
limited to attorneys’ fees (including the allocated costs of staff counsel) and
other expenses incurred in connection with repossession, collection, sale or
disposition of such Pledged Collateral or in connection with the enforcement of
the Collateral Agent’s rights with respect to the Pledged Collateral, including
in any insolvency, bankruptcy or reorganization proceedings, be applied against
the Secured Obligations, whether or not all the same be then due and payable, as
provided in the Indenture.  The Collateral Agent shall incur no liability as a
result of the sale of the Pledged Collateral, or any part thereof, at any
private sale pursuant to this Section 7 conducted in accordance with the
requirements of applicable laws and provided such sale

 

7

--------------------------------------------------------------------------------


 

shall not have resulted from the gross negligence, willful misconduct or fraud
of the Collateral Agent.  Each Pledgor hereby waives any claims against the
Collateral Agent and the other Secured Parties arising by reason of the fact
that the price at which the Pledged Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Secured Obligations, even if
the Collateral Agent accepts the first offer received and does not offer the
Pledged Collateral to more than one offeree, provided that such private sale is
conducted in accordance with applicable laws and this Agreement.  Each Pledgor
hereby agrees that in respect of any sale of any of the Pledged Collateral
pursuant to the terms hereof, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
laws, or in order to obtain any required approval of the sale or of the
purchaser by any governmental authority or official, nor shall the Collateral
Agent be liable or accountable to any Pledgor for any discount allowed by reason
of the fact that such Pledged Collateral is sold in compliance with any such
limitation or restriction.

 

8.                                      Collateral Agent’s Duties.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest (on behalf of itself, the Trustee and the Noteholders) in the Pledged
Collateral and shall not impose any duty upon it to exercise any such powers. 
Except for the safe custody of any Pledged Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Pledged Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Pledged Collateral.

 

9.                                      Additional Pledgors.

 

It is anticipated that additional persons may from time to time become
Subsidiaries of the Issuer or a Guarantor, each of whom will be required to join
this Agreement as a Pledgor hereunder to the extent that such new Subsidiary is
required to become a Guarantor under the Indenture and owns equity interests in
any other Person that is a Restricted Subsidiary.  It is acknowledged and agreed
that such new Subsidiaries of the Issuer or a Guarantor may become Pledgors
hereunder and will be bound hereby simply by executing and delivering to the
Collateral Agent a Supplemental Indenture (in the form of Exhibit B to the
Indenture) and a Joinder Agreement in the form of Exhibit B to the Security
Agreement.  No notice of the addition of any Pledgor shall be required to be
given to any pre-existing Pledgor, and each Pledgor hereby consents thereto.

 

10.                               No Waiver; Cumulative Remedies.

 

No failure to exercise, and no delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege.  No waiver of a single Event of Default shall
be deemed a waiver of a subsequent Event of Default.  The remedies herein
provided are cumulative and not exclusive of any remedies provided under the
other Noteholder Documents or by Law, rule or regulation and the Collateral
Agent may enforce any one or more remedies hereunder successively or
concurrently at its option.  Each Pledgor waives any right to require the
Collateral Agent to proceed against any other Person or to exhaust any of the
Pledged Collateral or other security for the Secured Obligations or to pursue
any remedy in the Collateral Agent’s power.

 

8

--------------------------------------------------------------------------------


 

11.                               Waivers.

 

Each Pledgor hereby waives any and all defenses which any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding Section hereof.  Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Pledgor hereby further waives each of the following:

 

(i)                                     All notices, disclosures and demands of
any nature which otherwise might be required from time to time to preserve
intact any rights against such Pledgor, including the following:  any notice of
any event or circumstance described in the immediately preceding Section hereof;
any notice required by any law, regulation or order now or hereafter in effect
in any jurisdiction; any notice of nonpayment, nonperformance, dishonor, or
protest under any Noteholder Document or any of the Secured Obligations; any
notice of the incurrence of any Secured Obligation; any notice of any default or
any failure on the part of such Pledgor or the Issuer or any other Person to
comply with any Noteholder Document or any of the Secured Obligations or any
requirement pertaining to any direct or indirect security for any of the Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of the Issuer or
any other Person;

 

(ii)                                  Any right to any marshalling of assets, to
the filing of any claim against such Pledgor or the Issuer or any other Person
in the event of any bankruptcy, insolvency, reorganization, or similar
proceeding, or to the exercise against such Pledgor or the Issuer, or any other
Person of any other right or remedy under or in connection with any Noteholder
Document or any of the Secured Obligations or any direct or indirect security
for any of the Secured Obligations; any requirement of promptness or diligence
on the part of the Collateral Agent, the Trustee, the Noteholders or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Noteholder Document or
any of the Secured Obligations or any direct or indirect security for any of the
Secured Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Agreement or any other Noteholder Document,
and any requirement that any Pledgor receive notice of any such acceptance; and

 

(iii)                               Any defense or other right arising by reason
of any Law now or hereafter in effect in any jurisdiction pertaining to election
of remedies (including anti-deficiency laws, “one action” laws, or the like), or
by reason of any election of remedies or other action or inaction by the
Collateral Agent, the Trustee or the Noteholders (including commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Secured Obligations), which
results in denial or impairment of the right of the Collateral Agent, the
Trustee or the Noteholders to seek a deficiency against the Issuer or any other
Person or which otherwise discharges or impairs any of the Secured Obligations.

 

12.                               Assignment.

 

All rights of the Collateral Agent under this Agreement shall inure to the
benefit of its successors and assigns.  All obligations of each Pledgor shall
bind its successors and assigns; provided, however, that no Pledgor may assign
or transfer any of its rights and obligations hereunder or any interest herein,
and any such purported assignment or transfer shall be null and void.

 

9

--------------------------------------------------------------------------------


 

13.                               Severability.

 

Any provision (or portion thereof) of this Agreement which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof (or portions thereof).

 

14.                               Governing Law.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York, except to the extent the validity or
perfection of the security interests or the remedies hereunder in respect of any
Pledged Collateral are governed by the law of a jurisdiction other than the
State of New York.

 

15.                               Notices.

 

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be given or made as set forth in
Section 13.03 of the Indenture, and the Pledgors (in their capacity as Pledgors
and in their capacity as Companies) shall simultaneously send to the Collateral
Agent any notices such Pledgor or such Company delivers to each other regarding
any of the Pledged Collateral.

 

16.                               Specific Performance.

 

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Collateral Agent hereunder and under the other Noteholder Documents, because
the Collateral Agent’s remedies at law for failure of any Pledgor to comply with
the provisions hereof relating to the Collateral Agent’s rights (i) to inspect
the books and records related to the Pledged Collateral, (ii) to receive the
various notifications any Pledgor is required to deliver hereunder, (iii) to
obtain copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which any
Pledgor has appointed the Collateral Agent its attorney-in-fact, and (v) to
enforce the Collateral Agent’s remedies hereunder, would be inadequate and that
any such failure would not be adequately compensable in damages, such Pledgor
agrees that each such provision hereof may be specifically enforced, subject to
the Intercreditor Agreement.

 

17.                               Voting Rights in Respect of the Pledged
Collateral.

 

So long as no Event of Default shall occur and be continuing under the
Indenture, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the other Noteholder
Documents; provided, however, that such Pledgor will not exercise or will
refrain from exercising any such voting and other consensual right pertaining to
the Pledged Collateral, as the case may be, if such action would have a material
adverse effect on the value of any Pledged Collateral.  At any time and from
time to time, after and during the continuation of an Event of Default, no
Pledgor shall be permitted to exercise any of its respective voting and other
consensual rights whatsoever pertaining to the Pledged Collateral or any part
thereof; provided, however, in addition to the other rights with respect to the
Pledged Collateral granted to the Collateral Agent, the Trustee and the
Noteholders for the benefit of itself and the Noteholders, hereunder, at any
time and from time to time, after and during the continuation of an Event of
Default and subject to the provisions of the Intercreditor Agreement, any
Collateral Agency Agreement and any other intercreditor agreement entered into
in connection with Indebtedness permitted under the Indenture, the Collateral
Agent may exercise any and all voting and other consensual rights of each and
every Pledgor pertaining to the Pledged Collateral or any part thereof.  The
Collateral Agent shall endeavor to provide the Issuer with notice at or about
the time of the exercise

 

10

--------------------------------------------------------------------------------


 

by Collateral Agent of the voting or other consensual rights of such Pledgor
pertaining to the Pledged Collateral, provided that the failure to provide such
notice shall not in any way compromise or adversely affect the exercise of
Collateral Agent’s rights or remedies hereunder.  Without limiting the
generality of the foregoing and in addition thereto, Pledgors shall not vote to
enable, or take any other action to permit, any Company to:  (i) issue any other
ownership interests of any nature or to issue any other securities, investment
property or other ownership interests convertible into or granting the right to
purchase or exchange for any other ownership interests of any nature of any such
Company, except as permitted by the Indenture; or (ii) enter into any agreement
or undertaking restricting the right or ability of such Pledgor or the
Collateral Agent to sell, assign or transfer any of the Pledged Collateral
without the Collateral Agent’s prior written consent, except as permitted by the
Indenture.

 

18.                               Consent to Jurisdiction.

 

Each Pledgor (as a Pledgor and as a Company) hereby irrevocably and
unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Noteholder
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Pledgor at its address referred to in Section 8.02 of the Security
Agreement or at such other address of which the Collateral Agent shall have been
notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

19.                               Waiver of Jury Trial.

 

EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR (AS A PLEDGOR AND AS A COMPANY), EACH
OF THE COMPANIES AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF, THE TRUSTEE AND
THE NOTEHOLDERS, HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING
THERETO.

 

11

--------------------------------------------------------------------------------


 

20.                               Entire Agreement; Amendments.

 

(a)                           This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements relating to a grant of a security interest in the Pledged
Collateral by any Pledgor to the Collateral Agent.

 

(b)                           Except as expressly provided in (i) Section 9.01
of the Indenture, (ii) Section 9 with respect to additional Pledgors,
(iii) Section 21 with respect to the release of Pledgors and Companies,
(iv) Section 11.04 of the Indenture and (v) Section 8.01 of the Security
Agreement, this Agreement may not be amended or supplemented except by a writing
signed by the Collateral Agent and the Pledgors.

 

21.                               Automatic Release of Related Collateral and
Equity.

 

At any time after the initial execution and delivery of this Agreement to the
Collateral Agent, the Pledgors and their respective Pledged Collateral and the
Companies and K. Hovnanian JV Holdings, L.L.C. may be released from this
Agreement in accordance with and pursuant to Section 11.04 of the Indenture, or
at the times and to the extent required by the Intercreditor Agreement.  No
notice of such release of any Pledgor or such Pledgor’s Pledged Collateral shall
be required to be given to any other Pledgor and each Pledgor hereby consents
thereto.

 

22.                               Counterparts; Telecopy Signatures.

 

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument.  Each Pledgor acknowledges and agrees that a telecopy or
electronic (i.e., “e-mail” or “portable document folio” (“pdf”)) transmission to
the Collateral Agent of the signature pages hereof purporting to be signed on
behalf of any Pledgor shall constitute effective and binding execution and
delivery hereof by such Pledgor.

 

23.                               Construction.

 

The rules of construction contained in Section 1.02 of the Indenture apply to
this Agreement.

 

24.                               Intercreditor Agreement.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.

 

25.                               Collateral Agent Privileges, Powers and
Immunities.

 

In the performance of its obligations, powers and rights hereunder, the Agent
shall be entitled to the rights, benefits, privileges, powers and immunities
afforded to it as Collateral Agent under the Indenture.  The Agent shall be
entitled to refuse to take or refrain from taking any discretionary action or
exercise any discretionary powers set forth in this Agreement unless
specifically authorized under the Indenture or it has received with respect
thereto written direction of the Issuer, the Noteholders or the Trustee in
accordance with the Indenture (it being understood and agreed that the actions
and directions set forth in Section 9.01 of the Indenture are not
discretionary).  Notwithstanding anything to the contrary contained herein and
notwithstanding anything contained in Section 9-207 of the New York UCC, the

 

12

--------------------------------------------------------------------------------


 

Agent shall have no responsibility for the creation, perfection, priority,
sufficiency or protection of any liens securing Secured Obligations (including,
but not limited to, no obligation to prepare, record, file, re-record or re-file
any financing statement, continuation statement or other instrument in any
public office).  The permissive rights and authorizations of the Agent hereunder
shall not be construed as duties.  The Agent shall be entitled to exercise its
powers and duties hereunder through designees, specialists, experts or other
appointees selected by it in good faith.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

  /s/ Joseph B. Feil

 

 

Name:

Joseph B. Feil

 

 

Title:

Vice President

 

[Signature Page to Second Lien Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Pledgors:

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

By:

  /s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

  /s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

ON BEHALF OF EACH OF THE ENTITIES LISTED
ON SCHEDULE A HERETO

 

 

 

 

 

By:

  /s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

[Signature Page to Second Lien Pledge Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO

PLEDGE AGREEMENT

 

ARBOR TRAILS, LLC

 

AUDDIE ENTERPRISES, L.L.C.

 

BUILDER SERVICES NJ, L.L.C.

 

BUILDER SERVICES PA, L.L.C.

 

DULLES COPPERMINE, L.L.C.

 

EASTERN NATIONAL TITLE AGENCY, LLC

 

EASTERN TITLE AGENCY, INC.

 

F&W MECHANICAL SERVICES, L.L.C.

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

FOUNDERS TITLE AGENCY, INC.

 

GLENRISE GROVE, L.L.C.

 

GOVERNOR’S ABSTRACT CO., INC.

 

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

 

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

K. HOV IP, II, INC.

 

K. HOV IP, INC.

 

K. HOVNANIAN ACQUISITIONS, INC.

 

K. HOVNANIAN AT 4S, LLC

 

K. HOVNANIAN AT ACQUA VISTA, LLC

 

K. HOVNANIAN AT ALISO, LLC

 

K. HOVNANIAN AT ALLENTOWN, L.L.C.

 

K. HOVNANIAN AT ANDALUSIA, LLC

 

K. HOVNANIAN AT ARBOR HEIGHTS, LLC

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

K. HOVNANIAN AT BELLA LAGO, LLC

 

K. HOVNANIAN AT BENSALEM, LLC

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

K. HOVNANIAN AT BRANCHBURG, L.L.C.

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

K. HOVNANIAN AT CAMERON CHASE, INC.

 

K. HOVNANIAN AT CAMP HILL, L.L.C.

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

K. HOVNANIAN AT CARLSBAD, LLC

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

K. HOVNANIAN AT CEDAR GROVE V, L.L.C.

 

K. HOVNANIAN AT CHARTER WAY, LLC

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

K. HOVNANIAN AT CIELO, L.L.C.

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

K. HOVNANIAN AT COASTLINE, L.L.C.

 

K. HOVNANIAN AT CORTEZ HILL, LLC

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT EASTLAKE, LLC

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

 

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

 

K. HOVNANIAN AT ENCINITAS RANCH, LLC

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

K. HOVNANIAN AT FRANKLIN II, L.L.C.

 

K. HOVNANIAN AT FRANKLIN III, LLC

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT FRESNO, LLC

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

K. HOVNANIAN AT GILROY, LLC

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

K. HOVNANIAN AT HAWTHORNE, L.L.C.

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

K. HOVNANIAN AT HOWELL, LLC

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

K. HOVNANIAN AT JAEGER RANCH, LLC

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.

 

K. HOVNANIAN AT KEYPORT, L.L.C.

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

K. HOVNANIAN AT LA COSTA, LLC

 

K. HOVNANIAN AT LA HABRA KNOLLS, LLC

 

K. HOVNANIAN AT LA LAGUNA, L.L.C.

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

K. HOVNANIAN AT LEE SQUARE, L.L.C.

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

 

K. HOVNANIAN AT LONG HILL, L.L.C.

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

K. HOVNANIAN AT MALAN PARK, L.L.C.

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT MANTECA, LLC

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

K. HOVNANIAN AT MELANIE MEADOWS, LLC

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT MENIFEE, LLC

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

K. HOVNANIAN AT MONROE II, INC.

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

K. HOVNANIAN AT MONTVALE II, LLC

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

K. HOVNANIAN AT MOSAIC, LLC

 

K. HOVNANIAN AT MUIRFIELD, LLC

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

K. HOVNANIAN AT OCEANPORT, L.L.C.

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

K. HOVNANIAN AT OLDE ORCHARD, LLC

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

K. HOVNANIAN AT PARK LANE, LLC

 

K. HOVNANIAN AT PARKSIDE, LLC

 

K. HOVNANIAN AT PARSIPPANY, L.L.C.

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

 

K. HOVNANIAN AT POSITANO, LLC

 

K. HOVNANIAN AT PRADO, L.L.C.

 

K. HOVNANIAN AT RANCHO SANTA MARGARITA, LLC

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

K. HOVNANIAN AT RAPHO, L.L.C

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

K. HOVNANIAN AT RIVERBEND, LLC

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT RODERUCK, L.L.C.

 

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

 

K. HOVNANIAN AT SAGE, L.L.C.

 

K. HOVNANIAN AT SANTA NELLA, LLC

 

K. HOVNANIAN AT SAWMILL, INC.

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

K. HOVNANIAN AT SEASONS LANDING, LLC

 

K. HOVNANIAN AT SHELDON GROVE, LLC

 

K. HOVNANIAN AT SHREWSBURY, LLC

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

K. HOVNANIAN AT SKYE ISLE, LLC

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

K. HOVNANIAN AT STANTON, LLC

 

K. HOVNANIAN AT STATION SQUARE, L.L.C.

 

K. HOVNANIAN AT SUNRIDGE PARK, LLC

 

K. HOVNANIAN AT SYCAMORE, INC.

 

K. HOVNANIAN AT THE CROSBY, LLC

 

K. HOVNANIAN AT THE GABLES, LLC

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

K. HOVNANIAN AT THE PRESERVE, LLC

 

K. HOVNANIAN AT THOMPSON RANCH, LLC

 

K. HOVNANIAN AT THORNBURY, INC.

 

K. HOVNANIAN AT TRAIL RIDGE, LLC

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

K. HOVNANIAN AT VALLE DEL SOL, LLC

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

K. HOVNANIAN AT VICTORVILLE, L.L.C.

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

K. HOVNANIAN AT WATERSTONE, LLC

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

K. HOVNANIAN AT WAYNE, VIII, L.L.C.

 

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

K. HOVNANIAN AT WESTSHORE, LLC

 

K. HOVNANIAN AT WHEELER RANCH, LLC

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

K. HOVNANIAN AT WINCHESTER, LLC

 

K. HOVNANIAN AT WOODCREEK WEST, LLC

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

K. HOVNANIAN CLASSICS, L.L.C.

 

K. HOVNANIAN COMMUNITIES, INC.

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

 

K. HOVNANIAN COMPANIES, LLC

 

K. HOVNANIAN CONSTRUCTION II, INC

 

K. HOVNANIAN CONSTRUCTION III, INC

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN ENTERPRISES, INC.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

 

K. HOVNANIAN FAIRWAYS AT WESTWORTH, LLC

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA, LLC

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, LLC

 

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

 

K. HOVNANIAN GREAT WESTERN HOMES, LLC

 

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

K. HOVNANIAN HOMES - DFW, L.L.C.

 

K. HOVNANIAN HOMES AT CAMERON STATION, LLC

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

K. HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA, L.L.C.

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

 

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

 

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

 

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

K. HOVNANIAN OF HOUSTON II, L.L.C.

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN VENTURE I, L.L.C.

 

K. HOVNANIAN WINDWARD HOMES, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN VILLAGE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT LOS BANOS, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT MORENO VALLEY, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK II, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS, LLC

 

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

KHIP, L.L.C.

 

LANDARAMA, INC.

 

M&M AT CHESTERFIELD, LLC

 

M&M AT CRESCENT COURT, L.L.C.

 

M&M AT WEST ORANGE, L.L.C.

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK URBAN RENEWAL, L.L.C.

 

--------------------------------------------------------------------------------


 

MCNJ, INC.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

 

MMIP, L.L.C.

 

NEW LAND TITLE AGENCY OF TEXAS, LLC

 

NEW LAND TITLE AGENCY, L.L.C.

 

PADDOCKS, L.L.C.

 

PARK TITLE COMPANY, LLC

 

PINE AYR, LLC

 

RIDGEMORE UTILITY, L.L.C.

 

SEABROOK ACCUMULATION CORPORATION

 

STONEBROOK HOMES, INC.

 

TERRAPIN REALTY, L.L.C.

 

THE MATZEL & MUMFORD ORGANIZATION, INC

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER, L.L.C.

 

WASHINGTON HOMES, INC.

 

WESTMINSTER HOMES, INC.

 

WH PROPERTIES, INC.

 

WOODLAND LAKE CONDOMINIUMS AT BOWIE NEW TOWN, L.L.C.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Actions to Perfect

 

1.              With respect to each Pledgor organized under the laws of the
state of Arizona as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Arizona Secretary of State.

 

2.              With respect to each Pledgor organized under the laws of the
state of California as identified on Schedule 1 of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the California Secretary of State.



3.              With respect to each Pledgor organized under the laws of the
state of Delaware as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Delaware Secretary of State.

 

4.              With respect to each Pledgor organized under the laws of the
District of Columbia as identified on Schedule 1 of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the District of Columbia Recorder of
Deeds.

 

5.              With respect to each Pledgor organized under the laws of the
state of Florida as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Florida Secured Transaction Registry.

 

6.              With respect to each Pledgor organized under the laws of the
state of Georgia as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Office of the Clerk of Superior Court
of any County of Georgia.

 

7.              With respect to each Pledgor organized under the laws of the
state of Illinois as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Illinois Secretary of State.



8.              With respect to each Pledgor organized under the laws of the
state of Kentucky as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Kentucky Secretary of State.

 

9.              With respect to each Pledgor organized under the laws of the
state of Maryland as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Maryland State Department of
Assessments and Taxation.

 

10.      With respect to each Pledgor organized under the laws of the state of
Minnesota as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Minnesota Secretary of State.

 

--------------------------------------------------------------------------------


 

11.       With respect to each Pledgor organized under the laws of the state of
New Jersey as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the New Jersey Division of Commercial Recording.

 

12.       With respect to each Pledgor organized under the laws of the state of
New York as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the New York Secretary of State.

 

13.       With respect to each Pledgor organized under the laws of the state of
North Carolina as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the North Carolina Secretary of State.

 

14.       With respect to each Pledgor organized under the laws of the state of
Ohio as identified on Schedule 1 of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Ohio Secretary of State.

 

15.       With respect to each Pledgor organized under the laws of the state of
Pennsylvania as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Pennsylvania Secretary of the
Commonwealth.

 

16.       With respect to each Pledgor organized under the laws of the state of
South Carolina as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the South Carolina Secretary of State.

 

17.       With respect to each Pledgor organized under the laws of the state of
Texas as identified on Schedule 1 of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Texas Secretary of State.

 

18.       With respect to each Pledgor organized under the laws of the state of
Virginia as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Virginia State Corporation Commission.

 

19.       With respect to each Pledgor organized under the laws of the state of
West Virginia as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the West Virginia Secretary of State.

 

20.       With respect to the Pledged Collateral constituting certificated
securities, delivery of the certificates representing such Pledged Collateral to
the Perfection Agent in registered form, indorsed in blank, by an effective
endorsement or accompanied by undated stock powers with respect thereto duly
indorsed in blank by an effective endorsement.

 

--------------------------------------------------------------------------------